Order entered July 13, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00204-CR

                    RAFAEL ARTURO DIAZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-80520-2020

                                   ORDER

      Before the Court is court reporter Kimberly Tinsley’s July 10, 2022 request

for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record due by August 22, 2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE